1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
      SHANIKQUA WATKINS,                        Case No.: ED CV 17-1424-DMG (KKx)
11
                         Plaintiff,             ORDER FOR DISMISSAL [42]
12
            v.
13
      CITY OF MORENO VALLEY, and
14    DOES 1 through 50, inclusive,
15                       Defendant.
16
           On December 21, 2018, the Parties filed a joint stipulation for dismissal.
17
18         Accordingly, IT IS HEREBY ORDERED that the above-captioned action is
19   dismissed with prejudice, as the Parties have entered into a fully executed
20   settlement agreement.
21
22   DATED: December 28, 2018               _______________________________
                                            DOLLY M. GEE
23                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                1
